Case 20-34292 Document 72-1 Filed in TXSB on 09/15/21 Page 1 of 2

IM Gmai

Bansal

 

Miriam Goott <mgoott@walkerandpatterson.com>

Miriam Goott <mgoott@walkerandpatterson.com> Tue, Jan 19, 2021 at 11:32 AM
To: Mark Finkelstein <mfinkelstein@smfadlaw.com>
Cc: Christopher R Murray <christopher.murray@jmbllp.com>, Jay Dushkin <jay@jaydushkin.com>

Mark and Jay,

Small update: Tricon has agreed to pay for the valuation as long as they either 1) get a credit for the cost of the appraisal
from the purchase price if they are the buyers of the Tricon Interest; or 2) They will get an admin claim for the cost of the

appraisal if they are NOT the buyers. We have agreed to this as the estate has no funds to pay for an appraisal. | have

drafted the motion and want to know if your client has any opposition so | can put that in my certificate of service.

Also, Tricon has agreed to let me forward you a redacted version of the partnership agreement that they believe shows
that only they are entitled to purchase the estate's interest. | will forward that shortly. Can you please review and send me
an email explaining whether you agree. If you disagree can you please explain why.

Finally, has your client been able to determine the value of the apartments in India? | have listed them below for
your reference.

Thanks,

Miriam

A-904 Ventana, Hiranandani Estate, Patlipada,
Off Ghodbunder Road, Thane West 400607

A-905 Ventana, Hiranandani Estate, Patlipada,
Off Ghodbunder Road, Thane West 400607

A-906 Ventana, Hiranandani Estate, Patlipada,
Off Ghodbunder Road, Thane West 400607

Flat No. 102 First Floor,
Tower No. "D" Lake Paradise Society
Before Temple, Naukutchiatal, Bhimtal,

Uttrakhand

Miriam Goott

Walker & Patterson, P.C.
4815 Dacoma

Houston, TX 77092
713.956.5577
713.956.5570 fax

[Quoted text hidden]
Case 20-34292 Document 72-1 Filed in TXSB on 09/15/21 Page 2 of 2
